Title: To James Madison from Thomas Law, 28 March 1813
From: Law, Thomas
To: Madison, James


Sir.March 28th 1813.
What now remains of all the atchievements of Louis the 14th entitled the great, but a few buildings & his palace & gardens at Versailles? When Bonaparte shall have fretted his hour out upon the stage, what will the philanthropist contemplate with so much pleasure as his farm at Ramboulliet? Should you Sir obtain the enclosure of the public grounds containing above 200 Acres for which 25£ ⅌ acre have been paid by the public, you will look back with self congratulation, upon an establishment which will be perpetual, & which will annually benefit the United States. Printed questions might be given to every Member of Congress & they would in reply inform the City society of the grasses & culinary & medicinal & dying plants in each District, also of the various trees for Ship building furniture &ca. also of the fossils minerals clays &ca. &ca.
Various seeds & plants would be brought from abroad, which would produce more in the public garden & be disseminated over this extensive continent.
A correspondence would naturally take place between the Society here & Botanists all over the world. The honey Locust from Spain, the Teak tree from India, in short many gifts of nature might be transplanted into this Country, which in process of time would afford millions.
“All eyes, all hearts a garden must approve / Twas the first gift to innocence & Love.[”]
The stranger visiting this metropolis beholds with a sigh the neglected waste, & utters an exclamation which suffuses the cheeks of Citizens with a blush.
Philosophy would more applaud the enclosure of the public grounds, than the conquest of a province.
Pardon Sir this liberty—an impulse extort its from me. I could dwell upon the future benefits & fill up many pages, but a consciousness of the preciousness of your time restrains me. I remain With much respect & sincere esteem
Thomas Law
